
	
		III
		111th CONGRESS
		1st Session
		S. RES. 157
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2009
			Mr. Lugar (for himself,
			 Mrs. Lincoln, Mr. Durbin, Mr.
			 Kohl, Mr. Brown,
			 Ms. Snowe, Mr.
			 Casey, Mr. Kerry,
			 Mr. Menendez, Mr. Johnson, Mr.
			 Dorgan, and Ms. Stabenow)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			June 2, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing Bread for the World, on the
		  35th anniversary of its founding, for its faithful advocacy on behalf of poor
		  and hungry people in our country and around the world.
	
	
		Whereas Bread for the World, now under the leadership of
			 the Reverend David Beckmann, has grown in size and influence, and is now the
			 largest grassroots advocacy network on hunger issues in the United States and
			 on behalf of impoverished people overseas;
		Whereas members of Bread for the World believe that by
			 addressing policies, programs, and conditions that allow hunger and poverty to
			 persist, they are providing help and opportunity far beyond the communities in
			 which they live;
		Whereas Bread for the World has inspired the engagement of
			 hundreds of thousands of individuals, more than 8,000 congregations, and more
			 than 50 denominations across the religious spectrum to seek justice for hungry
			 and poor people by making our Nation's laws more fair and compassionate to
			 people in need;
		Whereas members of Bread for the World use hand-written
			 letters and other personalized forms of communication to convey to their
			 legislators their moral concern for the needs of mothers, children, small
			 farmers, and other hungry and poor people; and
		Whereas Bread for the World has a strong record of success
			 in working with Congress to—
			(1)strengthen our
			 national nutrition programs;
			(2)establish and
			 fund the Child Survival account that has helped reduce child mortality rates
			 worldwide;
			(3)increase and
			 improve the Nation's poverty-focused development assistance to help developing
			 countries in Africa and other underprivileged parts of the world;
			(4)pass the Africa:
			 Seeds of Hope Act of 1998 that redirected United States resources toward
			 small-scale farmers and struggling rural communities in Africa;
			(5)lead an effort to
			 provide debt relief to the world's poorest countries and tie debt relief to
			 poverty reduction; and
			(6)establish an
			 emergency grain reserve to improve the Nation's response to humanitarian
			 crises: Now, therefore, be it
			
	
		That the Senate—
			(1)recognizes and
			 commends Bread for the World, on the 35th anniversary of its founding, for its
			 encouragement of citizen engagement, its advocacy for poor and hungry people,
			 and its successes as a collective voice; and
			(2)challenges Bread
			 for the World to continue its work to address world hunger.
			
